Citation Nr: 1440687	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  06-16 512	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for bilateral upper extremity numbness.

2. Entitlement to service connection for lumbosacral degenerative disc disease, with bulging disc at L1-2, and lumbar myositis.  

3. Entitlement to an initial rating in excess of 10 percent rating prior to July 21, 2008, and a rating in excess of 20 percent from July 21, 2008, for right shoulder impingement syndrome, with bicipital tendonitis and subacromial bursitis (previously diagnosed as rotator cuff strain (major)).  

4. Entitlement to an initial rating in excess of 10 percent rating prior to July 21, 2008, and a rating in excess of 20 percent from July 21, 2008, for cervical degenerative disc disease with herniation at C5-C6 and C6-C7, and cervical myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to December 1982, and from October 2003 to July 2004.  He also served in the Army National Guard for various periods from 1979 through 2013, and it appears that he was discharged from service after Medical Evaluation Board and Physical Evaluation Board proceedings were conducted.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for lumbosacral degenerative disc disease with bulging disc at L1-L2 and lumbar myositis; denied service connection for bilateral upper extremity numbness; granted service connection for right shoulder rotator cuff strain, assigning a 10 percent rating, effective from July 7, 2004; and granted service connection for cervical degenerative disc disease with herniation at C5-C6 and C6-C7, and cervical myositis, assigning 10 percent ratings for each, effective from July 7, 2004.  

By rating decision dated in April 2010, the RO granted a 20 percent rating for right shoulder impingement syndrome with bicipital tendonitis and subacromial bursitis (previously diagnosed as rotator cuff strain (major)), effective from July 21, 2008, and also granted a 20 percent rating for cervical degenerative disc disease with herniation at C5-C6 and C6-C7, and cervical myositis, effective from July 21, 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although delay of this matter is regrettable, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The provisions of 38 C.F.R. § 19.31 require that the AOJ issue a supplemental statement of the case (SSOC) if additional pertinent evidence is received and the case has not yet been certified for appeal.  38 C.F.R. § 19.31.  The record shows that the AOJ received additional medical evidence in the form of VA examination reports dated in February 2012, after the latest SSOC was issued in August 2011, but before the case was certified to the Board in May 2014.  Because the additional evidence contains medical evidence pertaining to the issues on appeal, a remand is required to allow the AOJ opportunity to adjudicate these claims in light of the new evidence.  38 C.F.R. § 19.31.  

The Board also notes that there are VA treatment records dated from 2010 to the present, as well as VA QTC examination reports dated in March 2013, that were also received after the latest SSOC in August 2011, but before the case was certified to the Board in May 2014.  While these documents were apparently considered by the AOJ, as noted in the rating decision and accompanying notification letter to the Veteran, dated in August 2013, such consideration was not encompassed in an SSOC.  In that regard, the rating decision issued in August 2013 addressed two unrelated issues and although the AOJ did briefly note that the 4 issues currently on appeal were considered, the AOJ incorrectly considered the service connection claims (regarding lumbosacral degenerative disc disease and bilateral upper extremity numbness) as new and material evidence claims.  On remand, the AOJ should ensure that all medical evidence, submitted after the August 2011 SSOC, be considered and encompassed in an SSOC.  

The Board also notes that in February 2013 the Veteran filed a VA/DOD Joint Disability Evaluation Board Claim (VA Form 21-0819) in which he listed the following conditions as medical conditions to be considered as the basis of a fitness for duty determination:  right shoulder impingement syndrome; mood disorder, depressive type; bilateral rotator cuff tears.  He also reported additional conditions including lower back condition and numbness in the left and right arms.  Thereafter, he apparently underwent VA QTC examinations in March 2013, as part of MEB (Medical Evaluation Board) process.  While the Veteran's service personnel and treatment records have been associated with the claims folder, in the August 2013 rating decision, the RO noted that the evidence considered included Physical Evaluation Board (PEB) proceedings and records dated April 15, 2013, NARSUM and MEB proceedings dated April 5, 2013, and a statement of a Commanding Officer dated February 20, 2103, however, such records do not appear to have been associated with the claims folder.  Further, in August 2013, the RO noted that a future examination was scheduled regarding the Veteran's right shoulder disability, and it is unclear whether such examination has occurred.  Thus, on remand, a request for completed and current VA or private treatment records or reports should be made.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment he may have received regarding the issues currently on appeal.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. Undertake all appropriate development efforts to obtain a copy of the PEB proceedings and records dated in April 2013; the NARSUM and MEB proceedings and records dated in April 2013, the statement of the Commanding Officer dated in February 2013, from any records depository or facility deemed appropriate.  All development efforts, to include any negative response(s), should be documented and recorded in the claims folder.  

3. Ensure that all relevant documents have been translated into English, to specifically include letters from Dr. Colon dated in March 2010 and April 2010, and the Veteran's notice of disagreement dated in December 2005.  

4. Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and he should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

